Citation Nr: 0901291	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sarcoidoisis (claimed as dizziness, shortness of breath, and 
cough), and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 



INTRODUCTION

The veteran had active service from June 1989 until October 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

It is noted that the instant claim regarding sarcoidoisis was 
previously considered by the RO as three separate service 
connection claims for shortness of breath, cough, and 
dizziness.  These claims have since been recharacterized as 
set forth on the title page of this decision.  The Board 
further notes that the September 2005 rating decision 
declined to reopen the veteran's claim as to dizziness; 
however, the RO reopened the claims as to shortness of breath 
and cough based on the submission of new medical evidence 
reflecting a sarcoidosis diagnosis; the RO nevertheless, 
denied service connection therein.  Irrespective of the RO's 
actions, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claims. 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Further, in a statement dated February 7, 2007, the veteran 
indicated that he wished to withdraw the issues of 
entitlement to service connection for a right knee disability 
and migraines (also claimed as headaches).  An appeal may be 
withdrawn in writing at any time before a decision is 
rendered by the Board. 38 C.F.R. § 20.204(b).  Thus, once the 
veteran withdrew these issues, there remained no allegations 
of error of fact or law for appellate consideration.  
Accordingly, these claims are no longer before the Board. 38 
C.F.R. § 20.204. 

The issue of entitlement to service connection for a left 
knee disability being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed March 1998 rating decision, the RO 
denied claims of entitlement to service connection for cough, 
dizziness, and shortness of breath as due to undiagnosed 
illness (later claimed as sarcoidosis).  

2.  The evidence added to the record since March 1998, when 
viewed by itself or in the context of the entire record, is 
neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for sarcoidosis. 

3.  The evidence is in equipoise as to whether the veteran's 
sarcoidosis is related to or had its onset during service. 


CONCLUSIONS OF LAW

1.  The March 1998 rating decision which denied the veteran's 
claims of entitlement to service connection for cough, 
dizziness, and shortness of breath, all as due to undiagnosed 
illness, is final. 38 U.S.C.A. §§ 5103(a), 7103(a), 7105 
(West 2002).

2.  The evidence received subsequent to the March 1998 rating 
decision is new and material, and the requirements to reopen 
the claim have been met. 38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  With resolution of reasonable doubt in the veteran's 
favor, sarcoidosis was incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

New and Material Evidence 

The veteran is claiming entitlement to service connection for 
sarcoidosis, claimed as dizziness, shortness of breath, and 
cough.  He claims, in part, that he was exposed to toxic 
chemicals (including ammunition chemicals, uranium, oil well 
fumes, and asbestos) during his service in Germany, Saudi 
Arabia, and Korea, and that such exposure caused him to 
develop sarcoidosis.  His DD Form 214 confirms active duty in 
the Southwest Asia theater of operations from October 1990 to 
May 1991. 

The Board observes that a rating decision denying the 
veteran's claims for service connection for shortness of 
breath, cough, and dizziness (all as due to an undiagnosed 
illness) was issued in March 1998.  At that time, the RO 
noted that the veteran had failed to report for a VA 
examination and, therefore, there was no current medical 
evidence to review.  The RO further determined that there was 
no objective medical evidence, either in the service medical 
records or in any other medical evidence reviewed, of a 
chronic undiagnosed illness involving any of the claimed 
symptomatology.  The veteran did not appeal that decision and 
it became final.  See 38 C.F.R. § 7105.  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Thus, once a rating decision has 
been issued, absent submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA. 38 
U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for sarcoidosis.  

The Board notes that there has been a regulatory change with 
respect to new and material evidence which applies 
prospectively to all claims made on or after August 29, 2001. 
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  Because the veteran filed his claim in 
May 2005, after this date, the new version of the law is 
applicable in this case.  Under the revised regulation, 
"new" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the evidence of record at the time of 
the last final rating decision in March 1998 was limited to 
service medical records.  

Evidence added to the record since the time of the last final 
rating decision in March 1998 includes the following: (1) 
outpatient treatment records dated from January 2001 through 
February 2008, containing multiple diagnoses of and treatment 
for sarcoidosis and chronic cough; and (2) a VA pulmonary 
examination, confirming the veteran's sarcoidosis diagnosis, 
and showing impairment of lung function. 

This evidence was not previously of record and is not 
redundant of evidence associated with the file in 1998.  Such 
evidence shows a post-service diagnosis of sarcoidosis, along 
with symptomatology related to chronic cough, dizziness, and 
shortness of breath, none of which was established in 1998; 
this evidence relates to an unestablished fact necessary to 
substantiate the claim.  Moreover, such evidence raises a 
reasonable possibility of substantiating the claim.

Accordingly, the requirements of 38 C.F.R. § 3.156(a) are 
found to be met and the claim of entitlement to service 
connection for sarcoidosis is reopened.

This does not end the Board's inquiry, however.  The Board 
will turn to the evidence on file to determine if service 
connection for the claimed disability is warranted. 



Service Connection 

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).  When all of the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

At the outset, the Board notes that sarcoidosis is a chronic 
disease under which presumptive service connection may be 
granted if the such disease is manifested to a degree of 10 
percent or more within one year from separation from active 
service.   See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Board 
has also notes that the veteran's original service connection 
claims for cough, dizziness, and shortness of breath (now 
claimed as sarcoidosis) in 1998 contemplated undiagnosed 
illness(es). 38 C.F.R. §3.317.  However, for the reasons 
discussed below, the Board finds that a grant of service 
connection for sarcoidosis on direct basis is appropriate 
here; accordingly, service connection based upon the chronic 
disease and/or undiagnosed illness provisions outlined above 
need not be further discussed.  

The service treatment records are silent as to treatment for 
or diagnosis of sarcoidosis; however, chest X-rays performed 
in November 1994 and April demonstrated abnormal findings and 
rendered a diagnosis of calcified granuloma of the left hilar 
lymph nodes.  In addition to the abnormal chest x-ray 
findings, the service records show multiple complaints and 
treatment for chronic cough and dizziness.  Following 
service, a December 2000 chest X-ray revealed similar 
abnormal findings and a subsequent diagnosis of bilateral 
hilar adenotpathy.  Pulmonary function tests from that time 
were markedly abnormal as well.  The veteran was referred to 
a pulmonary specialist in January 2001 and ultimately 
diagnosed with sarcoidosis in March 2001. 

Since his initial diagnosis in 2001, the veteran has become 
increasingly symptomatic, with decreased pulmonary function, 
progressive shortness of breath, and chronic cough.  The 
record here clearly establishes a current diagnosis of 
sarcoidosis, which has been most recently documented in 
private treatment records from the veteran's pulmonary 
physician in February 2008 and September 2007.  Such a 
diagnosis has also been confirmed by VA examination conducted 
in March 2008.  

Significantly, the claims file also contains a competent 
medical opinion finding that it is at least as likely as not 
that the sarcoidosis is causally related to active service.  
Specifically, a VA examiner in March 2008 concluded that, 
although there was no proof of in-service incurrence, based 
on the medical facts of record there was at least a 50 
percent likelihood that the sarcoidosis was related to 
service.  Because this opinion was offered following a review 
of the claims folder and after a physical exam of the 
veteran, it is found to be highly probative.  Moreover, the 
examiner reasoned that nearly 80 percent of patients with 
sarcoidosis are asymptomatic in Stage I, and thus, the 
likelihood of sarcoidosis starting in-service was at least as 
likely as not.  The examiner also acknowledged the 
possibility that chemical exposure, or an "inhalation 
event," caused the veteran's sarcoidosis.  He explicitly 
stated that he was unable to rule out such etiology.  Given 
the examiner's opinion that it is at least as likely as not 
that sarcoidosis was incurred in-service, and considering 
that there is no contrary evidence and/or medical opinions of 
record regarding etiology or incurrence, the Board finds that 
the evidence is at least in equipoise as to the question of 
service connection.  Accordingly, any reasonable doubt is 
resolved in the veteran's favor and the claim for service 
connection for sarcoidosis is granted.  Gilbert, supra; See 
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for sarcoidosis, claimed as dizziness, 
shortness of breath, and cough, is granted.  


REMAND

The Board finds that additional development is required with 
respect to the veteran's claim of entitlement to service 
connection for a left knee disability.  To date, the veteran 
has not been afforded a VA examination in conjunction with 
this claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

In the present case, the service treatment records reveal 
treatment for recurrent left knee pain in August 1989, June 
1991, and April 1995.  In June 1991, the veteran was 
diagnosed with retropatellar pain syndrome of the left knee.  
The veteran's military occupational specialty (MOS) was that 
of an Abrams armor/tank crewman; he contends that his current 
left knee pain is directly related to these duties and that 
he has had chronic left knee pain since service.  Given the 
in-service treatment and in light of the veteran's 
contentions that his present left knee symptomatology is 
related to active service, the Board finds that an 
examination should be afforded to determine the etiology of 
any current disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an orthopedic 
examination to determine the nature and 
etiology of any left knee disability found 
to be present.  All diagnoses should be 
indicated.  The examiner should state 
whether it is at least as likely as not 
that any current disability of the left 
knee is related to or had its onset during 
service.  Any opinion should be 
accompanied by a clear rationale.  The 
claims folder should be reviewed in 
conjunction with the examination and the 
report of examination should indicate that 
such review has occurred.

2.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 


that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


